The Court orders that a special panel shall be convened pursuant to MCR 7.215(1) to resolve the conflict between this case and Thompson v Merritt, 192 Mich App 412; 481 NW2d 735 (1991).
The Court further orders under MCR 7.215(T)(5) that the portion of the opinion concerning the conflict addressed in section in of the opinion released October 1, 2002, is vacated.
The appellant may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.
McDonald, X, did not participate